
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 3158
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 2, 2012
			Received; read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		AN ACT
		To direct the Administrator of the
		  Environmental Protection Agency to change the Spill Prevention, Control, and
		  Countermeasure rule with respect to certain farms.
	
	
		1.Short titleThis Act may be cited as the
			 Farmers Undertake Environmental Land
			 Stewardship Act or the FUELS Act.
		2.Applicability of Spill
			 Prevention, Control, and Countermeasure rule
			(a)In
			 generalThe Administrator, in
			 implementing the Spill Prevention, Control, and Countermeasure rule with
			 respect to any farm, shall—
				(1)require
			 certification of compliance with such rule by—
					(A)a professional
			 engineer for a farm with—
						(i)an
			 individual tank with an aboveground storage capacity greater than 10,000
			 gallons;
						(ii)an
			 aggregate aboveground storage capacity greater than or equal to 42,000 gallons;
			 or
						(iii)a
			 history that includes a spill, as determined by the Administrator; or
						(B)the owner or
			 operator of the farm (via self-certification) for a farm with—
						(i)an aggregate aboveground storage capacity
			 greater than 10,000 gallons but less than 42,000 gallons; and
						(ii)no history of spills, as determined by the
			 Administrator; and
						(2)exempt from all
			 requirements of such rule any farm—
					(A)with an aggregate aboveground storage
			 capacity of less than or equal to 10,000 gallons; and
					(B)no history of spills, as determined by the
			 Administrator.
					(b)Calculation of
			 aggregate aboveground storage capacityFor the purposes of subsection (a), the
			 aggregate aboveground storage capacity of a farm excludes all containers on
			 separate parcels that have a capacity that is less than 1,320 gallons.
			3.DefinitionsIn this Act, the following terms
			 apply:
			(1)AdministratorThe term Administrator means
			 the Administrator of the Environmental Protection Agency.
			(2)FarmThe
			 term farm has the meaning given such term in
			 section
			 112.2 of title 40, Code of Federal Regulations.
			(3)GallonThe
			 term gallon refers to a United States liquid gallon.
			(4)Spill
			 Prevention, Control, and Countermeasure ruleThe term
			 Spill Prevention, Control, and Countermeasure rule means the
			 regulation promulgated by the Environmental Protection Agency under part 112 of
			 title 40, Code of Federal Regulations.
			
	
		
			Passed the House of
			 Representatives August 1, 2012.
			Karen L. Haas,
			Clerk.
		
	
